Judgment of conviction of the crime of unlawful entry (Penal Law, § 405) unanimously reversed, on the facts and on the law, and the information dismissed. To convict defendant of the crime of unlawful entry required proof that he entered the building unlawfully with intent to commit a crime therein. There is present here only a strong suspicion that defendant was the intruder who was seen entering the premises and no proof whatsoever that even if he were that intruder he intended to commit a crime inside the building (People v. Calloway, 297 N. Y. 931; People v. Cooperman, 279 N. Y. 599; People v. Orr, 270 N. Y. 193; People v. Derby, 275 App. Div. 655). Concur — Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.